Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Zambelli, J.), rendered December 2, 2008, convicting her of hindering prosecution in the first degree and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the defendant’s Sixth Amendment right to counsel of her choice was not violated (see US Const 6th Amend; United States v Gonzalez-Lopez, 548 US 140, 144, 151 [2006]; People v Mack, 39 AD3d 882, 884 [2007]).
The defendant’s motion to dismiss the indictment in furtherance of justice was properly denied (see CPL 210.40 [1]; People v Quadrozzi, 55 AD3d 93 [2008]).
The trial court correctly declined to compel the prosecution to accept the defendant’s concession that the codefendant had committed the crime of murder in the second degree, a class A *864felony, an element of the crime of hindering prosecution in the first degree (see Penal Law § 205.65). As the defendant sought to admit to a historical fact relating to the crime charged, the prosecution could not be compelled to accept the concession (see People v Hills, 140 AD2d 71, 77 [1988]; People v Morgan, 2001 NY Slip Op 40090[U] [Sup Ct, Kings County 2001]). Thus, the prosecution was entitled to prove its case by “evidence of its choice” (Old Chief v United States, 519 US 172, 188 [1997]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Prudenti, P.J., Covello, Florio and Belen, JJ., concur.